PER CURIAM:
Herbert Slater appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) com*679plaint. We have reviewed the record and find no reversible error. Accordingly, we deny Slater’s motion for appointment of counsel and affirm on the reasoning of the district court. See Slater v. Bledsoe, No. CA-04-21949-3-13BC (D.S.C. Sept. 30, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED